Citation Nr: 1455003	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to August 2007.  His service included duty in the Southwest Asia Theater of operations during both Operations Desert Storm and Iraqi Freedom.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying entitlement to service connection for PTSD.  As reflected on the cover page, the Board has recharacterized the issue to encompass the various diagnoses associated with the claimed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The Veteran testified at a February 2014 videoconference hearing before the undersigned.  A transcript is associated with the Veteran's Virtual VA paperless claims file.  Additional pertinent documents are located in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, and PTSD symptoms are due to a verified stressor of fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service. 

2.  The Veteran has been diagnosed with anxiety disorder, depressive disorder, and adjustment disorder, and the evidence is at least evenly balanced as to whether these acquired psychiatric disorders are related to his military service.  


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and adjustment disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.

Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to PTSD, establishing service connection requires: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  It is presumed that a diagnosis by a mental health professional is made in accordance with the DSM.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence required to establish the occurrence of the in-service stressor element depends on the nature of the alleged stressor.  If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran asserts that he has PTSD, as well as other psychiatric disorders, based on incidents including SCUD missile attacks and SCUD alarms at his installation.  

An April 2010 VA PTSD consult, which was conducted by a postdoctoral resident and cosigned by a supervising psychologist, shows that the Veteran reported stressors related to SCUD missiles and being on convoys with incoming small arms fire.  Based on the reported stressors, the Veteran was diagnosed with chronic PTSD and depressive disorder not otherwise specified.  The Board finds the April 2010 VA PTSD consult more probative than a January 2012 VA examination in which the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD because the traumatic event is not persistently re-experienced, such as through recurrent distressing dreams of the event.  Notably, the examiner did not address multiple treatment records showing that the Veteran has reported disturbing dreams of the stressor.  See, e.g., December 2008, April 2010, and September 2011 VA treatment records.  

The occurrence of the claimed stressor of fear of hostile military or terrorist activity is established.  The April 2010 consult was supervised by a VA psychologist who agreed with the diagnosis of PTSD based on the reported stressors.  Additionally, the Board notes that the Veteran's reports are consistent with the circumstances of his service, as records show that he received a combat zone tax exclusion and hostile fire/imminent danger pay on three separate occasions related to service in Southwest Asia.  

Finally, the April 2010 VA PTSD consult is sufficient medical evidence of a causal nexus between the Veteran's current symptomatology and the claimed in-service stressor, as the diagnosis was based on the Veteran's reported in-service stressors.  Accordingly, service connection for PTSD is warranted.  

The Veteran has also been diagnosed with anxiety disorder, depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.  See, e.g., December 2008 and November 2009 VA treatment records; January 2012 VA examination report.  The VA examiner found that an opinion could not be given as to whether depression is related to military service without resorting to speculation as it could also be related to medical issues, alcohol drinking, and social problems.  In December 2008, a VA provider noted that the Veteran reported depressive symptoms lasting for several years as well as anxiety symptoms related to trauma.  In April 2010, a VA provider reported that she and the Veteran had completed a brief course of treatment for anxiety and depression related to military experiences.  Based on the treatment records linking the Veteran's psychiatric symptoms to his military service, the Board finds that the evidence is approximately evenly balanced as to whether an acquired psychiatric disorder is related to his service.  With reasonable doubt resolved in the Veteran's favor, service connection is warranted for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and adjustment disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and adjustment disorder, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


